Citation Nr: 1546886	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-08 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for hypertension and awarded an initial rating of 10 percent, effective September 27, 2001.  

The Veteran requested a hearing in Washington, D.C. on his March 2014 VA Form 9; however, in a letter received in October 2014, he requested that the hearing be cancelled.  The hearing request has been withdrawn.  See 38 C.F.R.  §§ 20.703, 20.704 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for his service-connected hypertension.

The Board has reviewed the currently available VA treatment records, which include blood pressure readings recorded in December 2001, February 2002, June 2002, September 2002, November 2002, December 2002, January 2003, February 2003, July 2003, January 2004, June 2004, July 2004, October 2004, February 2005, December 2012 and in April 2013.

However, the June 2012 rating decision which granted service connection for hypertension indicates that the AOJ also reviewed electronic outpatient treatment records and hospital summaries from the VA Healthcare Network Upstate New York dated from April 1998 through June 2012.  The AOJ listed numerous blood pressure readings, recorded between December 2001 and May 2012, which were reportedly contained in these electronic records.  These records are not in the Veteran's paper claims file, nor included in the records available for the Board's review on Virtual VA or the Veterans Benefits Management System (VBMS).

As such, it appears that there may be outstanding VA medical records relevant to the appeal, which have not yet been associated with the Veteran's file.  There is a duty to obtain such records for the Board's review.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, the most recent VA treatment records are current only as of January 16, 2014, and more recent records are not available for the Board's review via Virtual VA or VBMS.  On remand, any records since January 16, 2014, should also be associated with the file.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any additional sources of VA and/or non-VA treatment for his hypertension.  Ask the Veteran to provide proper authorization documentation to allow VA to obtain, any and all non-duplicative treatment records pertaining to his hypertension.  If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

Associate the aforementioned electronic outpatient treatment records and hospital summaries from the VA Healthcare Network Upstate New York dated from April 1998 through June 2012, with the Veteran's claims file.  Also obtain all pertinent, outstanding VA treatment records dated from January 16, 2014, to the present.  Any negative responses should be in writing and associated with the claims file.

2.  After associating any outstanding records with the claims folder, return the claim file to the examiner that provided the October 2013 opinion for an addendum regarding the current severity of the Veteran's hypertension.  If that examiner is unavailable, the claim file must be provided to a new examiner with appropriate expertise.  The entire claim file, to include all electronic files, must be reviewed by the new examiner.  All necessary tests should be performed and the results reported. 

The examiner should describe all symptomatology related to the Veteran's hypertension since 2001 and note his current blood pressure readings.  The examiner is also to indicate whether the Veteran's diastolic pressure is considered to be predominantly 110 or more, predominantly 120 or more, or predominantly 130 or more.  A rationale for any opinion expressed should be provided.

3.  After undertaking any other development deemed appropriate, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




